Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SYMMETRY HOLDINGS INC. (a development stage company) Consolidated Statements of Cash Flows (unaudited) Nine months ended September For the period from April 26, 2006 (inception) to September For the period from April 26, 2006 (inception) to September Cash flows from operating activities: Net income (loss) $ 2,058,367 $ (94,774 ) $ 1,910,769 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 5,393 - Deferred Taxes (571 ) - (Increase) Decrease in other current assets (148,285 ) 1,564 (148,285 ) Increase (Decrease) in accounts payable (123,910 ) - (116,046 ) Increase (Decrease) in accrued taxes 259,790 259,790 Increase (Decrease) in other current liabilities 206,082 206,082 (Increase) Decrease in other non- current assets (11,113 ) - (11,113 ) Net cash provided by (used in) operating activities 2,245,753 (93,210 ) 2,106,019 Cash flows from investing activities: Cash held in trust (143,700,000 ) - (143,700,000 ) Increase in investments in trust (3,182,348 ) - (3,182,348 ) Deposit of cash into escrow (1,250,000 ) - (1,250,000 ) Increase in deferred acquisition costs (1,134,266 ) - (1,134,266 ) Purchase of equipment (36,621 ) - (36,621 ) Net cash used in investing activities (149,303,235 ) - (149,303,235 ) Cash flows from financing activities: Gross proceeds from public offering - units 150,000,000 - 150,000,000 Gross proceeds from private offering - warrants 4,750,000 - 4,750,000 Gross proceeds from private offering  common stock - 4,687 Payment of offering costs (6,179,757 ) (49,620 ) (6,282,981 ) Proceeds from notes payable  related party - 500,000 500,000 Payment of note payable  related party (500,000 ) - (500,000 ) Net cash provided by financing activities 148,070,243 455,067 148,471,706 Net increase in cash 1,012,761 361,857 1,274,490 Cash, beginning of period 261,729 - Cash, end of period $ 1,274,490 $ 361,857 $ 1,274,490 Supplement Disclosures of Cash Flow Information: Schedule of Non-cash Financing Transactions Deferred underwriting fees and expenses $ 6,000,000 $ 283,445 $ 6,000,000 Accrued acquisition costs $ 1,997,692 $ - $ 1,997,692 Cash paid for interest $ 17,137 $ - $ 17,137 Cash paid for income taxes $ 998,900 $ - $ 998,900 See Accompanying Notes to Consolidated Financial Statements 4
